DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/14/2022, with respect to the 112 rejection of claim 13 have been fully considered and are persuasive.  The 112 rejection of claim 13 has been withdrawn. 
Applicant’s arguments, filed 3/14/2022, with respect to the rejection(s) made in view of Ausserlechner (Pub. No. US 2018/0087889 A1; hereafter Ausserlechner) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abwa et al. (Pub. No. US 2009/0315547 A1; hereafter Abwa), Hoell (Pub. No. US 2018/0172421 A1; hereafter Hoell), and Saruki et al. (Pub. No. US 2012/0038359 A1; hereafter Saruki).
 	Abwa discloses a magnetic sensing device which has two magnetic sensors disposed on two separate substrates which are physically isolated from each other in order to achieve independent, redundant sensing of the magnetic field in a rotation sensor (see Abwa Fig. 4, sensors 26 and 46 are on separate substrates 20 and 40, physically isolated via spacer 3). Abwa discloses that such sensors “can determine the direction of a common external magnetic field independently of each other” which “achieves the advantage of a high redundancy and reliability” (see Abwa paragraph [0032]).
	Prior art Hoell discusses the art of Abwa, and notes that “[w]hile having multiple dies in one package provides some amount of redundancy… a simple short-circuit between two adjacent pins… could short circuit and destroy both sensors in the package” (see Hoell paragraph [0008]) and that in order to provide a more robust set of redundancy sensors “greater electrical isolation is provided by placing the two sensors on opposite sides of the PCB” (see Hoell abstract). Hoell therefore discloses that in order to provide true electrical isolation of the sensing elements, they need to be separate elements so that damage to the package of one does not destroy the redundant sensor as well, but Hoell discloses this separation as lateral separation on the same substrate, rather than vertical separation on different substrates, as recited in Abwa. Furthermore, Abwa notes that it was known in the art that “in order to improve the reliability, two sensors can be placed alongside each other” but that in those cases “the possible applications are limited due to the large space requirement” (see Abwa paragraph [0002]).
	It is therefore clear from the discussion in the prior art that there are conflicting costs and benefits when considering redundant sensors, namely isolation and size. Abwa discloses that in the compact, vertical stacking of chips a compact form factor can be achieved, while Hoell discloses that through large physical separation distances, good electrical isolation can be achieved.
	Prior art Saruki discloses that it was well within the purview of the ordinary workman in the art at the time the invention was filed to provide the arrangement of the magnetic sensors in either a horizontally compact vertical design, such as that shown in Saruki Fig. 1, or in a vertically compact horizontal design, as shown in Saruki Fig. 12. Furthermore, Saruki discloses that it was well known in the art that the magnetic sensors can either be separate components, or made as an integral unit (see Saruki paragraph [0067] “the first detection unit 10 and the second detection unit 20 are shown as separate members. However, the first detection unit 10 and the second detection unit 20 may be integrated with each other”).
It has been held that “fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another” (see Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)). In this case, Abwa and Hoell discloses the competing benefits of compactness and isolation, while Saruki discloses the flexibility of design available to one having ordinary skill in the art. In light of the above, it would have been obvious to the ordinary workman in the art at the time the invention was filed to provide a plurality of vertically stacked redundant sensors, like those shown in Abwa and Saruki, while providing them as separated elements, as discussed in Hoell and Saruki, in order to have the benefits of a horizontally compact form factor while maintaining good electrical isolation.

Claim Objections
Claim 21 objected to because it appears to be a substantial duplication of the claim language added to base claim 19, with no additional limitations recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa et al. (Pub. No. US 2009/0315547 A1; hereafter Abwa), Hoell (Pub. No. US 2018/0172421 A1; hereafter Hoell), Saruki et al. (Pub. No. US 2012/0038359 A1; hereafter Saruki), and Schott et al. (Pub. No. US 2015/0226581 A1; hereafter Schott).
 	Regarding claim 1, Abwa discloses a contactless potentiometer device comprising: a first sensor mounted on a first substrate (see P1 Fig. 4, items 26 and 20); a second sensor mounted on a second substrate (see P1 Fig. 4, items 46 and 40), each sensor configured to measure change in a magnetic field (see Abwa abstract); and a magnet positioned a first distance from the first sensor and a second distance from the second sensor, such that each of the sensors are coaxially aligned with a central magnetic axis of the magnetic field and within range of the magnetic field from the magnet (see P1 Fig. 4, items 2, 26, and 46).  
 	With respect to the limitations wherein the first sensor and the first substrate are physically and electrically isolated from the second sensor and the second substrate, and wherein each sensor comprises one or more electrically isolated output channels to provide an output signal to a control circuit corresponding to the change in the magnetic field, as discussed in the Response to Arguments section, above, Prior art Hoell discloses that in order to provide a more robust set of redundancy sensors “greater electrical isolation is provided by placing the two sensors on opposite sides of the PCB” (see Hoell abstract). Additionally, Saruki discloses that it was well within the purview of the ordinary workman in the art at the time the invention was filed to provide the arrangement of the magnetic sensors in either a horizontally compact vertical design or in a vertically compact horizontal design, and also that the magnetic sensors can either be separate components, or made as an integral unit (see Saruki Figs. 1, 12, and paragraph [0067]).
	In light of the above, disclosures of Abwa, Hoell, and Saruki, it would have been obvious to the ordinary workman in the art at the time the invention was filed to provide a plurality of vertically stacked redundant sensors, like those shown in Abwa and Saruki, while providing them as separated elements, as discussed in Hoell and Saruki, in order to have the benefits of a horizontally compact form factor while maintaining good electrical isolation.
 	Abwa in view of Hoell and Saruki does not disclose that the magnet is a ring magnet.
Schott discloses a rotation sensor which utilizes either a disc or ring magnet configuration (see Schott Figs. 4 and 5, item 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize either a disc or ring shaped magnet, as shown by Schott, to generate the desired magnetic field distribution. Simple substitution of one known element for another to yield predictable results is deemed obvious and well with the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).

 	Regarding claim 2, Abwa as modified discloses the contactless potentiometer device of claim 1, wherein the plurality of sensors comprises one or more Hall Effect sensors (see Abwa paragraph [0009] “first and/or the second magnetic field sensitive element are built as a Hall structure”).  

 	Regarding claim 4, Abwa as modified discloses the contactless potentiometer device of claim 1, wherein the output signal changes in proportion to a change to an input signal (this is merely a description of how Hall sensors function, their output is proportional to the sensed input magnetic field. See Fig. 15 of Saruki, for example).
 
Regarding claim 5, Abwa as modified discloses the contactless potentiometer device of claim 4, wherein each sensor detects a change in angle from a reference position based on a rotation of the magnet about the shaft (see Abwa paragraph [0045]).  

	Regarding claim 15, Abwa as modified discloses the rotary sensing device of claim 1, wherein each of the one or more sensors comprises: a power input to receive a DC voltage (see Hoell Fig. 3, which shows the DC input for the sensors. It would have been obvious to one having ordinary skill int eh art at the time the invention was filed to provide DC power inputs to the sensor of Abwa in order to provide the power necessary to operate the sensors.), an output channel to a signal to a control circuit corresponding to the change in the magnetic field (see Abwa Fig. 4B, items 15 and 16). 

 	Regrading claim 23, Abwa as modified discloses the contactless potentiometer device of claim 1, and further discloses a third sensor mounted on a third substrate coaxially aligned with a central magnetic axis of the magnetic field and comprising one or more electrically isolated output channels to provide an output signal to the control circuit corresponding to the change in the magnetic field (see Hoell Figs. 8 and 9, which disclose up to four redundant sensors. It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to at least have up to four stacked redundant sensors in light of Abwa and Hoell in order to provide robust magnetic sensing. Furthermore, mere duplication of parts without unexpected result is deemed well within the purview of the ordinary workman in the art, see MPEP 2144.04(VI)(B)). 

 
Claims 12, 13, 19, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa et al. (Pub. No. US 2009/0315547 A1; hereafter Abwa), Hoell (Pub. No. US 2018/0172421 A1; hereafter Hoell), and Saruki et al. (Pub. No. US 2012/0038359 A1; hereafter Saruki).
 	Regarding claim 12, Abwa discloses A rotary sensing device configured to sense changes in angle in a rotary sensor comprising: a first sensor mounted on a first substrate (see P1 Fig. 4, items 26 and 20); a second sensor mounted on a second substrate (see P1 Fig. 4, items 46 and 40), each sensor configured to measure change in a magnetic field (see Abwa abstract); and a magnet positioned a first distance from the first sensor and a second distance from the second sensor, such that the sensors are within range of the magnetic field from the magnet (see P1 Fig. 4, items 2, 26, and 46) wherein each sensor is configured to detect a change in angle from a reference position based on a rotation of the magnet (see Abwa paragraph [0045]).  
 	With respect to the limitations wherein the first sensor and the first substrate are physically separated from the second substrate by an air gap and electrically isolated from the second sensor and the second substrate, and wherein each sensor comprises one or more electrically isolated output channels to provide an output signal to a control circuit corresponding to the change in the magnetic field, as discussed in the Response to Arguments section, above, Prior art Hoell discloses that in order to provide a more robust set of redundancy sensors “greater electrical isolation is provided by placing the two sensors on opposite sides of the PCB” (see Hoell abstract). Additionally, Saruki discloses that it was well within the purview of the ordinary workman in the art at the time the invention was filed to provide the arrangement of the magnetic sensors in either a horizontally compact vertical design or in a vertically compact horizontal design, and also that the magnetic sensors can either be separate components, or made as an integral unit (see Saruki Figs. 1, 12, which show separation by air gap, and paragraph [0067]).
	In light of the above, disclosures of Abwa, Hoell, and Saruki, it would have been obvious to the ordinary workman in the art at the time the invention was filed to provide a plurality of vertically stacked redundant sensors, like those shown in Abwa and Saruki, while providing them as separated elements, as discussed in Hoell and Saruki, in order to have the benefits of a horizontally compact form factor while maintaining good electrical isolation.
 
  	Regarding claim 13, Abwa as modified discloses the rotary sensing device of claim 12, wherein each of the one or more sensors are spaced apart from one another by the predetermined distance (whatever the spacing between the sensors can be construed as “the predetermined space”).  

Regarding claim 19, Abwa discloses a method of programming a contactless potentiometer device comprising: arranging a first magnetic sensor on a first substrate (see Abwa Fig. 4, items 26 and 20); aligning the first magnetic sensor coaxially with a central magnetic axis of a magnetic field corresponding to a given rotation angle of a rotatable control device (see Abwa Fig. 4, items 2 and 20); arranging a second magnetic sensor on a second substrate (see Abwa Fig. 4, items 46 and 40); aligning the second magnetic sensor coaxially with the first magnetic sensor and the central magnetic axis (see Abwa Fig. 4, items 2 and 20).  
Regarding the claim limitations wherein the first magnetic sensor and the first substrate being physically and electrically isolated from the second magnetic sensor and the second substrate; wherein each sensors comprises one or more electrically isolated output channels to provide a signal to a control circuit corresponding to a change in the magnetic field as discussed in the Response to Arguments section, above, Prior art Hoell discloses that in order to provide a more robust set of redundancy sensors “greater electrical isolation is provided by placing the two sensors on opposite sides of the PCB” (see Hoell abstract). Additionally, Saruki discloses that it was well within the purview of the ordinary workman in the art at the time the invention was filed to provide the arrangement of the magnetic sensors in either a horizontally compact vertical design or in a vertically compact horizontal design, and also that the magnetic sensors can either be separate components, or made as an integral unit (see Saruki Figs. 1, 12, which show separation by air gap, and paragraph [0067]).
	In light of the above, disclosures of Abwa, Hoell, and Saruki, it would have been obvious to the ordinary workman in the art at the time the invention was filed to provide a plurality of vertically stacked redundant sensors, like those shown in Abwa and Saruki, while providing them as separated elements, as discussed in Hoell and Saruki, in order to have the benefits of a horizontally compact form factor while maintaining good electrical isolation.
Saruki further discloses programming the first magnetic sensor with linearization data corresponding to the given rotation angle; and programming the second magnetic sensor with linearization data corresponding to the given rotation angle (see Saruki Fig. 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Abwa in view of Hoell and Schott with linearization information like that in Saruki in order to enable the device to determine the angular position using a simple linear relationship.

 	Regarding claim 21, Abwa as modified disclose the method of claim 19, wherein the first substrate is physically and electrically isolated from the second substrate (see rejection of claim 19 which recites physical and electrical isolation).  
 	Regarding claim 24, Abwa as modified discloses the rotary sensing device of claim 12, wherein each of the sensors are coaxially aligned with a central magnetic axis of the magnetic field, the first sensor being separated from the second sensor (see Abwa Fig. 4A, items 20 and 40).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa in view of Hoell and Saruki as applied to claim 12 above, and further in view of Schott.
 	Regarding claim 14, Abwa as modified discloses the rotary sensing device of claim 12, but does not disclose that the magnet is a ring magnet.  
Schott discloses a rotation sensor which utilizes either a disc or ring magnet configuration (see Schott Figs. 4 and 5, item 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize either a disc or ring shaped magnet, as shown by Schott, to generate the desired magnetic field distribution. Simple substitution of one known element for another to yield predictable results is deemed obvious and well with the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).

 Claims 6, 7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa in view of Hoell, Saruki, and Schott as applied to claim 1 above, and further in view of Masson et al. (Pub. No. US 2012/0146627 A1; hereafter Masson).
Regarding claim 6, Abwa as modified discloses the contactless potentiometer device of claim 1, wherein the first and second substrates are first and second printed circuit boards (PCBs).
Masson discloses that it was well known in the art to “use several printed circuits or a flexible printed circuit, since the Hall components lie in different planes” (see Masson paragraph [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the single printed circuit of Ausserlechner in view of Schott with individual printed circuit boards to the different sensor packages as discussed in Masson as a well-known alternative solution for how to mount a plurality of Hall components which lie in different planes.

 	Regarding claim 7, Abwa as modified discloses the contactless potentiometer device of claim 6, wherein the two or more of the substrates are physically separated by a predetermined distance (see Abwa Fig. 4, items 20 and 40).

Regarding claim 22, Abwa as modified discloses the contactless potentiometer device of claim 6, wherein the first PCB is physically and electrically isolated from the second PCB (see rejection of claim 1 and Response to Arguments above).
  
Claims 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa in view of Hoell, Saruki, and Schott as applied to claim 1 above, and further in view of Frederick (Pub. No. US 2002/0190709; hereafter Frederick).
Regarding claims 8 and 9, Abwa as modified discloses the contactless potentiometer device of claim 1, but does not specifically disclose that the ring magnet is rotatable about a shaft; and further comprising a housing to contain the one or more sensors, the magnet, or the shaft, wherein rotational movement about the shaft is facilitated by one or more of ball bearings, bushings, tracks, or a rotary support structure.
Abwa in view of Hoell and Saruki does not disclose a ring magnet, and Schott does not specifically show how the ring magnet would be attached to the shaft for rotation.
	Frederick discloses a ring magnet is rotatable about a shaft (see Frederick Fig. 8, item 14); and further comprising a housing to contain the one or more sensors (see Frederick Fig. 1, items 20 and 16), the magnet, or the shaft (see Frederick Fig. 1, items 20 and 12), wherein rotational movement about the shaft is facilitated by one or more of ball bearings, bushings, tracks, or a rotary support structure (see Frederick Fig. 1, item 18).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a ring magnet on a shaft like that of Frederick in order to enable the magnet to freely rotate about the shaft.
	
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa in view of Hoell, Saruki, Schott, and Frederick as applied to claim 9, and further in view of Krishna et al. (Pub. No US 2017/0122779 A1; hereafter Krishna).
 	Regarding claims 10 and 11, Abwa as modified discloses the contactless potentiometer device of claim 9, and Frederick further discloses that the housing comprises a material to block stray magnetic fields (see Frederick claim 2 “The sensor as defined in claim 1 further comprising a magnetic-shield housing”).
	It would have been obvious to one having ordinary skill in the art at the time the invention as filed to put the device of Abwa as modified in a protective housing like that disclosed in Frederick in order to protect the device from damage and unwanted noise.
Abwa as modified does not disclose that the housing includes a panel to provide access to the substrate, the one or more sensors, and/or the magnet.
	Krishna discloses a potentiometer housing with a panel which allows access to the substrate, the one or more sensors, and/or the magnet (see Krishna Figs. 9a and 9b, items 9a and 9b. 9b can be construed as a panel of item 9a).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the housing of Abwa as modified with a panel like that in Krishna in order to enable assembly, disassembly, repair, and maintenance of the device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abwa in view of Hoell and Saruki, as applied to claim 19, and further in view of Salomon et al. (Pub. No. US 2019/0170628 A1; hereafter Salomon).
 	Regarding claim 20, Abwa as modified discloses the method of claim 19, but does not specifically disclose that the method further comprises replacing a rotary variable differential transformer (RVDT) with the contactless potentiometer device.
	Salomon discloses that contactless potentiometers such as Hall device and RVDTs are well known equivalents which can be substituted for one another (see Salomon paragraph [0026] “the Hall sensor may be replaced by a single hairspring and a rotary variable differential transformer (RVDT) or a system of optical sensors that measure angular displacement.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace an RVDT with a contactless potentiometer like that of Ausserlechner as simple substitution of one known element for another to obtain predictable results is deemed well within the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/3/2022